Title: To Benjamin Franklin from William Strahan, 21 August 1772
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
New Street August 21. 1772.
As you will probably write to Philadelphia by some of the Vessels now about to sail thither, may I request the favour of you to remind Mr. Galloway of the Money due to me for Types and Newspapers sent to Mr. Goddard by his Order above four Years ago, and which, as stated in my Letter to him of the 6th. Decr. 1770. amounted then to £172 15s. 2d.? I wrote him the 7th. of August last Year to which I have had no Answer. It is surely high time this Money was repaid, which I beg your Interposition to procure me without farther Delay. It is hard I should suffer by the Madness and Ingratitude of Goddard whom I never had the least Concern with. It was Mr. Galloway’s Order that I obeyed; and to him I look for my Reimbursement.

I will do myself the Pleasure of waiting upon you in a Day or two, and in the mean time remain, with the warmest Respect and Esteem Dear Sir Your faithful and affectionate humble Servant
Will: Strahan
Dr. Franklin
 
Addressed: To / Dr Franklin / at Mrs Stevenson’s / Craven Street
